Citation Nr: 0835729	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an effective date prior to August 1, 2006 for 
additional compensation for a dependent spouse.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from June 1958 to July 1981.  
His awards and decorations include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Winston-Salem, North 
Carolina and Roanoke, Virginia, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran submitted a VA Form 21-686c, Declaration of 
Status of Dependents, in July 1989 accompanied with his 
marriage certificate.  This was associated with educational 
benefits.

2.  A December 2004 rating decision increased the combined 
evaluation for the veteran's compensation to 30 percent, and 
an April 2005 rating decision increased the compensation to 
50 percent; the veteran was notified on both occasions that 
he was required to submit a VA Form 21-686c, Declaration of 
Status of Dependents within one year if he wished to receive 
additional compensation for a dependent spouse effective from 
the date of the increases.  

3.  The veteran's VA Form 21-686c, Declaration of Status of 
Dependents, to include the spouse's social security number 
was received by VA on July 25, 2006.  Benefits were paid from 
August 1, 2006.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 1, 2006 for payment of additional benefits for 
dependents are not met.  38 U.S.C.A. §§ 1115, 5101(a), 5110, 
5111 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.31, 
3.151(a), 3.204, 3.205, 3.216, 3.400, 3.401, 3.652 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  In this case, all pertinent development has 
been completed.  Further, for the reasons and bases discussed 
below, the veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, no further action is required 
pursuant to the VCAA. 

The veteran contends that he is entitled to an effective date 
prior to August 1, 2006 for additional compensation for a 
dependent spouse.  He argues that he mailed a completed VA 
Form 21-686c to the Virginia Department of Veterans Services 
well within the one year limit, and that it was not his fault 
that this organization failed to forward it to the VA. 

The facts in this case show that service connection was 
established for six disabilities in an October 1981 rating 
decision.  A combined 10 percent evaluation was assigned.  

The veteran also submitted a claim for educational benefits.  
In July 1989, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  This form reflected 
that the veteran was married to H.U.  The form did not 
request the spouse's social security number, and it was not 
provided.  An August 1989 letter to the veteran indicated 
that his marriage certificate was being returned to him.  
Another August 1989 letter noted that his educational 
allowance was being changed to reflect an additional 
allowance for his spouse. 

The veteran submitted a claim for additional compensation in 
November 2003.  A December 2004 rating decision established 
service connection for additional disabilities, and raised 
the veteran's combined evaluation to 30 percent disabling, 
effective from November 26, 2003. 

The veteran was notified of the December 2004 rating decision 
in a January 2005 letter.  This letter stated that the 
veteran was being paid as a single veteran with no 
dependents.  He was told that if he had dependents that he 
wished to claim, he should complete and return the enclosed 
VA Form 21-686c, Declaration of Status of Dependents.  The 
letter further informed the veteran that if the form was 
returned within one year from the date of the letter, then 
payment for his dependents could be made from the effective 
date of the award.  Otherwise, any extra benefits would be 
paid only from the date of receipt of the evidence.  A copy 
of the letter was sent to his then accredited representative, 
the North Carolina Division of Veterans Affairs.

An April 2005 rating decision increased the veteran's 
combined evaluation to 50 percent disabling, effective from 
November 26, 2003.  He was informed of the increase in a May 
2005 letter.  This letter again notified the veteran that he 
should submit a Form VA 21-686c, Declaration of Status of 
Dependents, if he wished to receive additional allowance for 
a spouse.  He was again informed that any additional evidence 
or information that had been requested should be submitted 
within one year of the letter.  Otherwise, the veteran would 
only be paid from the date the evidence was received.  Again, 
a copy of the letter was sent to his representative at that 
time.  That organization later withdrew representation as 
they had no one in the state in which the veteran lived.

The veteran's VA Form 21-686c, Declaration of Status of 
Dependents, was received at the RO on July 25, 2006.  This 
form indicates that the veteran was married to H.U., and 
included her Social Security number.  A date stamp on this 
form shows that it had previously been received at the 
Virginia Department of Veterans Services in Charlottesville, 
Virginia, on August 23, 2005.  An August 2006 VA Form 21-
8947, Compensation and Pension Award, shows that the 
effective date of the increase in compensation for the 
veteran's dependent spouse was August 1, 2006.  

The relevant laws and regulations state that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found. 38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).  In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205.  

As part of the evidence of a dependent, a claimant must 
provide the social security number of any dependent on whose 
behalf he or she is seeking benefits.  38 C.F.R. 
§§ 3.204(a)(1), 3.216.  

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.  The regulations also provide that VA will accept the 
written statement of a claimant as proof of marriage for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that entitlement to an effective date prior 
to August 1, 2006 for additional compensation for a dependent 
spouse is not warranted.  The veteran did not respond to the 
VA's request for necessary information within the one year 
time period.  

In this case, the veteran was originally granted entitlement 
to service connection in an October 1981 rating decision.  
However, as the veteran's combined evaluation was less than 
30 percent, he was not entitled to additional compensation 
for a dependent spouse.  

The veteran submitted a VA Form 21-686c, Declaration of 
Status of Dependents in July 1989 in connection with his 
educational allowance.  However, this form did not include 
the spouse's social security number.  The Board notes that 
the regulations in effect at that time did not require the 
veteran to furnish the social security number of his 
dependents.  See 38 C.F.R. § 3.204 (1990).  Furthermore, the 
record indicates that the veteran's educational allowance 
ended in approximately 1989. 

When the veteran's disability compensation was increased to 
the 30 percent evaluation by the December 2004 rating 
decision, he became eligible to receive additional 
compensation for a dependent spouse.  See 38 U.S.C.A. § 1115 
(West 2002).  The veteran was initially notified of his 
eligibility in the January 2005 award letter, and again in a 
May 2005 award letter after his combined evaluation was 
increased to 50 percent disabling.  On both occasions, he was 
informed that unless a VA Form 21-686c, Declaration of Status 
of Dependents was received within one year, any additional 
compensation would be payable only from the date of receipt 
of the information.  The veteran failed to submit the form 
within one year.  

The Board is sympathetic to the veteran's argument that he 
submitted the requested information to the Virginia State 
Department of Veterans Services, in Charlottesville, in the 
belief that it would be forwarded to VA.  However, the Board 
notes veterans' services organizations such as the Virginia 
State Department of Veterans Services that are provided by 
the individual states are not part of the VA and this office 
was not at the RO.  Ultimately, it was the veteran's 
responsibility to ensure that the requested information was 
received by VA.  He had a year to see that VA received this 
information but failed to do so.  

The Board also recognizes that the veteran previously 
submitted his dependency information and this information had 
not changed.  The RO properly recognized the veteran's 
dependency status in 1989.  However, since the veteran's 
educational allowance had ended and since he had never been 
in receipt of additional compensation for a dependent spouse, 
he needed to reestablish dependency when his disability 
rating again increased to 30 percent or above.  In order to 
establish entitlement to additional benefits for dependents, 
the mere fact that a veteran has submitted evidence showing 
that he or she was married or had dependents is not 
sufficient to award such benefits.  Dependency status is not 
static.  The veteran established entitlement to a higher 
rating of payment based on his disability rating and the RO 
was not obligated to begin paying him additional benefits for 
a dependent spouse or children based solely on the 
information he previously provided.  Furthermore, the Board 
notes that the information that VA is required to obtain has 
changed since 1989.  The VA is currently required to obtain 
the Social Security number of a dependent spouse.  This was 
not included in the July 1989 VA Form 21-686c.  The veteran 
was required to follow through with the social security 
number of his spouse after VA compensation benefits were 
awarded to him at the requisite level (30 percent or more), 
as required by law.  38 C.F.R. §§ 3.204(a)(1), 3.216.  He 
failed to do so within one year of the increase in award. 

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31. 

The assigned effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  In this case, the latest 
date is the date of claim, which was the date the requested 
dependency information was received.  The current dependency 
information was received in July 2006.  Payments were made 
effective August 1, 2006, and this action was proper and in 
accordance with VA law and regulation.  38 C.F.R. § 3.401(b).  


ORDER

Entitlement to an effective date prior to August 1, 2006 for 
additional compensation for a dependent spouse is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


